           Case 1:21-cv-01967-VEC Document 29 Filed 08/20/21 Page 1 of 1
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 8/20/2021
 -------------------------------------------------------------- X
 DOROTHEA PERRY, JEAN SEME individually :
 on their own behalf and on behalf of similarly                 :
 situated former and current employees,                         :
                                                                :
                                              Plaintiffs,       :           21-cv-1967 (VEC)
                            -against-                           :
                                                                :                ORDER
 NEW YORK STATE ATHLETIC COMMISSION,:
 KIM SUMBLER, EXEC, DIR., NEW YORK                              :
 STATE DEPARTMENT OF STATE AND                                  :
 ANTHONY GIARDINA,                                              :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 20, 2021, the parties appeared for an initial pretrial conference

        IT IS HEREBY ORDERED THAT:

        1. Plaintiffs’ Second Amended Complaint is due by September 3, 2021.

        2. The fact discovery deadline is December 31, 2021.

        3. The expert discovery deadline is February 1, 2022.

        4. A pretrial conference will be held on January 7, 2022. A joint letter is due by

             December 30, 2021.




SO ORDERED.
                                                                    ________________________
Date: August 20, 2021                                                  VALERIE CAPRONI
      New York, New York                                             United States District Judge
